Exhibit 10

 

 

 

 

 

GUARANTEE AGREEMENT

 

by and between

 

FIRST REGIONAL BANCORP

 

and

 

WILMINGTON TRUST COMPANY

 

Dated as of September 28, 2005

 

 

 

 

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of September 28, 2005, is
executed and delivered by First Regional Bancorp, a California corporation (the
“Guarantor”), and Wilmington Trust Company, a Delaware banking corporation, as
trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined
herein) from time to time of the Capital Securities (as defined herein) of First
Regional Statutory Trust V, a Delaware statutory trust (the “Issuer”).

 

WHEREAS, pursuant to an Amended and Restated Declaration of Trust (the
“Declaration”), dated as of the date hereof among Wilmington Trust Company, not
in its individual capacity but solely as institutional trustee, the
administrators of the Issuer named therein, the Guarantor, as sponsor, and the
holders from time to time of undivided beneficial interests in the assets of the
Issuer, the Issuer is issuing on the date hereof those undivided beneficial
interests, having an aggregate liquidation amount of $20,000,000.00 (the
“Capital Securities”); and

 

WHEREAS, as incentive for the Holders to purchase the Capital Securities, the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth in this Guarantee, to pay to the Holders of Capital Securities the
Guarantee Payments (as defined herein) and to make certain other payments on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the purchase by each Holder of the Capital
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee for the benefit of
the Holders.

 


ARTICLE I

 


DEFINITIONS AND INTERPRETATION

 


SECTION 1.1.                                DEFINITIONS AND INTERPRETATION.  IN
THIS GUARANTEE, UNLESS THE CONTEXT OTHERWISE REQUIRES:

 


(A)                                  CAPITALIZED TERMS USED IN THIS GUARANTEE
BUT NOT DEFINED IN THE PREAMBLE ABOVE HAVE THE RESPECTIVE MEANINGS ASSIGNED TO
THEM IN THIS SECTION 1.1;


 


(B)                                 A TERM DEFINED ANYWHERE IN THIS GUARANTEE
HAS THE SAME MEANING THROUGHOUT;


 


(C)                                  ALL REFERENCES TO “THE GUARANTEE” OR “THIS
GUARANTEE” ARE TO THIS GUARANTEE AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME
TO TIME;


 


(D)                                 ALL REFERENCES IN THIS GUARANTEE TO
“ARTICLES” OR “SECTIONS” ARE TO ARTICLES OR SECTIONS OF THIS GUARANTEE, UNLESS
OTHERWISE SPECIFIED;


 


(E)                                  TERMS DEFINED IN THE DECLARATION AS AT THE
DATE OF EXECUTION OF THIS GUARANTEE HAVE THE SAME MEANINGS WHEN USED IN THIS
GUARANTEE, UNLESS OTHERWISE DEFINED IN THIS GUARANTEE OR UNLESS THE CONTEXT
OTHERWISE REQUIRES; AND


 


(F)                                    A REFERENCE TO THE SINGULAR INCLUDES THE
PLURAL AND VICE VERSA.


 

“Affiliate” has the same meaning as given to that term in Rule 405 of the
Securities Act of 1933, as amended, or any successor rule thereunder.

 

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

 

--------------------------------------------------------------------------------


 

“Capital Securities” has the meaning set forth in the recitals to this
Guarantee.

 

“Common Securities” means the common securities issued by the Issuer to the
Guarantor pursuant to the Declaration.

 

“Corporate Trust Office” means the office of the Guarantee Trustee at which the
corporate trust business of the Guarantee Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Guarantee is located at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890-1600, Attention:  Corporate Trust Administration.

 

“Covered Person” means any Holder of Capital Securities.

 

“Debentures” means the debt securities of the Guarantor designated the Floating
Rate Junior Subordinated Deferrable Interest Debentures due 2035 held by the
Institutional Trustee (as defined in the Declaration) of the Issuer.

 

“Declaration Event of Default” means an “Event of Default” as defined in the
Declaration.

 

“Event of Default” has the meaning set forth in Section 2.4(a).

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Capital Securities, to the extent not paid or
made by the Issuer:  (i) any accrued and unpaid Distributions (as defined in the
Declaration) which are required to be paid on such Capital Securities to the
extent the Issuer shall have funds available therefor, (ii) the Redemption Price
to the extent the Issuer has funds available therefor, with respect to any
Capital Securities called for redemption by the Issuer, (iii) the Special
Redemption Price to the extent the Issuer has funds available therefor, with
respect to Capital Securities redeemed upon the occurrence of a Special Event,
and (iv) upon a voluntary or involuntary liquidation, dissolution, winding-up or
termination of the Issuer (other than in connection with the distribution of
Debentures to the Holders of the Capital Securities in exchange therefor as
provided in the Declaration), the lesser of (a) the aggregate of the liquidation
amount and all accrued and unpaid Distributions on the Capital Securities to the
date of payment, to the extent the Issuer shall have funds available therefor,
and (b) the amount of assets of the Issuer remaining available for distribution
to Holders in liquidation of the Issuer (in either case, the “Liquidation
Distribution”).

 

“Guarantee Trustee” means Wilmington Trust Company, until a Successor Guarantee
Trustee has been appointed and has accepted such appointment pursuant to the
terms of this Guarantee and thereafter means each such Successor Guarantee
Trustee.

 

“Guarantor” means First Regional Bancorp and each of its successors and assigns.

 

“Holder” means any holder, as registered on the books and records of the Issuer,
of any Capital Securities; provided, however, that, in determining whether the
Holders of the requisite percentage of Capital Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Guarantor or any Affiliate of the Guarantor.

 

“Indemnified Person” means the Guarantee Trustee, any Affiliate of the Guarantee
Trustee, or any officers, directors, shareholders, members, partners, employees,
representatives, nominees, custodians or agents of the Guarantee Trustee.

 

“Indenture” means the Indenture dated as of the date hereof between the
Guarantor and Wilmington Trust Company, not in its individual capacity but
solely as trustee, and any indenture

 

2

--------------------------------------------------------------------------------


 

supplemental thereto pursuant to which the Debentures are to be issued to the
institutional trustee of the Issuer.

 

“Issuer” has the meaning set forth in the opening paragraph to this Guarantee.

 

“Liquidation Distribution” has the meaning set forth in the definition of
“Guarantee Payments” herein.

 

“Majority in liquidation amount of the Capital Securities” means Holder(s) of
outstanding Capital Securities, voting together as a class, but separately from
the holders of Common Securities, of more than 50% of the aggregate liquidation
amount (including the stated amount that would be paid on redemption,
liquidation or otherwise, plus accrued and unpaid Distributions to the date upon
which the voting percentages are determined) of all Capital Securities then
outstanding.

 

“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer other than obligations of the Issuer
to pay to holders of any Trust Securities the amounts due such holders pursuant
to the terms of the Trust Securities.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Authorized Officer of such Person. Any Officer’s Certificate delivered
with respect to compliance with a condition or covenant provided for in this
Guarantee shall include:

 

(a)                                  a statement that the officer signing the
Officer’s Certificate has read the covenant or condition and the definitions
relating thereto;

 

(b)                                 a brief statement of the nature and scope of
the examination or investigation undertaken by the officer in rendering the
Officer’s Certificate;

 

(c)                                  a statement that the officer has made such
examination or investigation as, in such officer’s opinion, is necessary to
enable such officer to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

 

(d)                                 a statement as to whether, in the opinion of
the officer, such condition or covenant has been complied with.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“Redemption Price” has the meaning set forth in the Indenture.

 

“Responsible Officer” means, with respect to the Guarantee Trustee, any officer
within the Corporate Trust Office of the Guarantee Trustee including any Vice
President, Assistant Vice President, Secretary, Assistant Secretary or any other
officer of the Guarantee Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Special Event” has the meaning set forth in the Indenture.

 

“Special Redemption Price” has the meaning set forth in the Indenture.

 

3

--------------------------------------------------------------------------------


 

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 3.1.

 

“Trust Securities” means the Common Securities and the Capital Securities.

 


ARTICLE II

 


POWERS, DUTIES AND RIGHTS OF
GUARANTEE TRUSTEE


 


SECTION 2.1.                                POWERS AND DUTIES OF THE GUARANTEE
TRUSTEE.


 


(A)                                  THIS GUARANTEE SHALL BE HELD BY THE
GUARANTEE TRUSTEE FOR THE BENEFIT OF THE HOLDERS OF THE CAPITAL SECURITIES, AND
THE GUARANTEE TRUSTEE SHALL NOT TRANSFER THIS GUARANTEE TO ANY PERSON EXCEPT A
HOLDER OF CAPITAL SECURITIES EXERCISING HIS OR HER RIGHTS PURSUANT TO
SECTION 4.4(B) OR TO A SUCCESSOR GUARANTEE TRUSTEE ON ACCEPTANCE BY SUCH
SUCCESSOR GUARANTEE TRUSTEE OF ITS APPOINTMENT TO ACT AS SUCCESSOR GUARANTEE
TRUSTEE.  THE RIGHT, TITLE AND INTEREST OF THE GUARANTEE TRUSTEE SHALL
AUTOMATICALLY VEST IN ANY SUCCESSOR GUARANTEE TRUSTEE, AND SUCH VESTING AND
CESSATION OF TITLE SHALL BE EFFECTIVE WHETHER OR NOT CONVEYANCING DOCUMENTS HAVE
BEEN EXECUTED AND DELIVERED PURSUANT TO THE APPOINTMENT OF SUCH SUCCESSOR
GUARANTEE TRUSTEE.


 


(B)                                 IF AN EVENT OF DEFAULT ACTUALLY KNOWN TO A
RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE HAS OCCURRED AND IS CONTINUING, THE
GUARANTEE TRUSTEE SHALL ENFORCE THIS GUARANTEE FOR THE BENEFIT OF THE HOLDERS OF
THE CAPITAL SECURITIES.


 


(C)                                  THE GUARANTEE TRUSTEE, BEFORE THE
OCCURRENCE OF ANY EVENT OF DEFAULT AND AFTER CURING ALL EVENTS OF DEFAULT THAT
MAY HAVE OCCURRED, SHALL UNDERTAKE TO PERFORM ONLY SUCH DUTIES AS ARE
SPECIFICALLY SET FORTH IN THIS GUARANTEE, AND NO IMPLIED COVENANTS SHALL BE READ
INTO THIS GUARANTEE AGAINST THE GUARANTEE TRUSTEE.  IN CASE AN EVENT OF DEFAULT
HAS OCCURRED (THAT HAS NOT BEEN WAIVED PURSUANT TO SECTION 2.4) AND IS ACTUALLY
KNOWN TO A RESPONSIBLE OFFICER OF THE GUARANTEE TRUSTEE, THE GUARANTEE TRUSTEE
SHALL EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS GUARANTEE, AND
USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE THEREOF, AS A PRUDENT
PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR
HER OWN AFFAIRS.


 


(D)                                 NO PROVISION OF THIS GUARANTEE SHALL BE
CONSTRUED TO RELIEVE THE GUARANTEE TRUSTEE FROM LIABILITY FOR ITS OWN NEGLIGENT
ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT
THAT:


 

(I)                                     PRIOR TO THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND AFTER THE CURING OR WAIVING OF ALL SUCH EVENTS OF DEFAULT THAT MAY
HAVE OCCURRED:

 

(A)                              THE DUTIES AND OBLIGATIONS OF THE GUARANTEE
TRUSTEE SHALL BE DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS GUARANTEE,
AND THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH
DUTIES AND OBLIGATIONS AS ARE SPECIFICALLY SET FORTH IN THIS GUARANTEE, AND NO
IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS GUARANTEE AGAINST THE
GUARANTEE TRUSTEE; AND

 

(B)                                IN THE ABSENCE OF BAD FAITH ON THE PART OF
THE GUARANTEE TRUSTEE, THE GUARANTEE TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE
TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN,
UPON ANY CERTIFICATES OR OPINIONS FURNISHED TO THE GUARANTEE TRUSTEE AND
CONFORMING TO THE REQUIREMENTS OF THIS GUARANTEE; BUT IN THE

 

4

--------------------------------------------------------------------------------


 

CASE OF ANY SUCH CERTIFICATES OR OPINIONS THAT BY ANY PROVISION HEREOF ARE
SPECIFICALLY REQUIRED TO BE FURNISHED TO THE GUARANTEE TRUSTEE, THE GUARANTEE
TRUSTEE SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT
THEY CONFORM TO THE REQUIREMENTS OF THIS GUARANTEE;

 

(II)                                  THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE
FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH BY A RESPONSIBLE OFFICER OF THE
GUARANTEE TRUSTEE, UNLESS IT SHALL BE PROVED THAT SUCH RESPONSIBLE OFFICER OF
THE GUARANTEE TRUSTEE OR THE GUARANTEE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE
PERTINENT FACTS UPON WHICH SUCH JUDGMENT WAS MADE;

 

(III)                               THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE
WITH RESPECT TO ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE WRITTEN DIRECTION OF THE HOLDERS OF NOT LESS THAN A MAJORITY
IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES RELATING TO THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE GUARANTEE
TRUSTEE, OR RELATING TO THE EXERCISE OF ANY TRUST OR POWER CONFERRED UPON THE
GUARANTEE TRUSTEE UNDER THIS GUARANTEE; AND

 

(IV)                              NO PROVISION OF THIS GUARANTEE SHALL REQUIRE
THE GUARANTEE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR
PERSONAL FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES OR IN THE
EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF THE GUARANTEE TRUSTEE SHALL HAVE
REASONABLE GROUNDS FOR BELIEVING THAT THE REPAYMENT OF SUCH FUNDS IS NOT
REASONABLY ASSURED TO IT UNDER THE TERMS OF THIS GUARANTEE OR SECURITY AND
INDEMNITY, REASONABLY SATISFACTORY TO THE GUARANTEE TRUSTEE, AGAINST SUCH RISK
OR LIABILITY IS NOT REASONABLY ASSURED TO IT.

 


SECTION 2.2.                                CERTAIN RIGHTS OF GUARANTEE TRUSTEE.


 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 2.1:


 

(I)                                     THE GUARANTEE TRUSTEE MAY CONCLUSIVELY
RELY, AND SHALL BE FULLY PROTECTED IN ACTING OR REFRAINING FROM ACTING UPON, ANY
RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE,
REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF
INDEBTEDNESS OR OTHER PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE
BEEN SIGNED, SENT OR PRESENTED BY THE PROPER PARTY OR PARTIES.

 

(II)                                  ANY DIRECTION OR ACT OF THE GUARANTOR
CONTEMPLATED BY THIS GUARANTEE SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICER’S
CERTIFICATE.

 

(III)                               WHENEVER, IN THE ADMINISTRATION OF THIS
GUARANTEE, THE GUARANTEE TRUSTEE SHALL DEEM IT DESIRABLE THAT A MATTER BE PROVED
OR ESTABLISHED BEFORE TAKING, SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE
GUARANTEE TRUSTEE (UNLESS OTHER EVIDENCE IS HEREIN SPECIFICALLY PRESCRIBED) MAY,
IN THE ABSENCE OF BAD FAITH ON ITS PART, REQUEST AND CONCLUSIVELY RELY UPON AN
OFFICER’S CERTIFICATE OF THE GUARANTOR WHICH, UPON RECEIPT OF SUCH REQUEST,
SHALL BE PROMPTLY DELIVERED BY THE GUARANTOR.

 

(IV)                              THE GUARANTEE TRUSTEE SHALL HAVE NO DUTY TO
SEE TO ANY RECORDING, FILING OR REGISTRATION OF ANY INSTRUMENT (OR ANY
RE-RECORDING, REFILING OR RE-REGISTRATION THEREOF).

 

(V)                                 THE GUARANTEE TRUSTEE MAY CONSULT WITH
COUNSEL OF ITS SELECTION, AND THE ADVICE OR OPINION OF SUCH COUNSEL WITH RESPECT
TO LEGAL MATTERS SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN
RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH
AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION. SUCH COUNSEL MAY BE COUNSEL TO
THE GUARANTOR OR ANY

 

5

--------------------------------------------------------------------------------


 

OF ITS AFFILIATES AND MAY INCLUDE ANY OF ITS EMPLOYEES.  THE GUARANTEE TRUSTEE
SHALL HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS CONCERNING THE
ADMINISTRATION OF THIS GUARANTEE FROM ANY COURT OF COMPETENT JURISDICTION.

 

(VI)                              THE GUARANTEE TRUSTEE SHALL BE UNDER NO
OBLIGATION TO EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS
GUARANTEE AT THE REQUEST OR DIRECTION OF ANY HOLDER, UNLESS SUCH HOLDER SHALL
HAVE PROVIDED TO THE GUARANTEE TRUSTEE SUCH SECURITY AND INDEMNITY, REASONABLY
SATISFACTORY TO THE GUARANTEE TRUSTEE, AGAINST THE COSTS, EXPENSES (INCLUDING
ATTORNEYS’ FEES AND EXPENSES AND THE EXPENSES OF THE GUARANTEE TRUSTEE’S AGENTS,
NOMINEES OR CUSTODIANS) AND LIABILITIES THAT MIGHT BE INCURRED BY IT IN
COMPLYING WITH SUCH REQUEST OR DIRECTION, INCLUDING SUCH REASONABLE ADVANCES AS
MAY BE REQUESTED BY THE GUARANTEE TRUSTEE; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS SECTION 2.2(A)(VI) SHALL RELIEVE THE GUARANTEE TRUSTEE, UPON
THE OCCURRENCE OF AN EVENT OF DEFAULT, OF ITS OBLIGATION TO EXERCISE THE RIGHTS
AND POWERS VESTED IN IT BY THIS GUARANTEE.

 

(VII)                           THE GUARANTEE TRUSTEE SHALL NOT BE BOUND TO MAKE
ANY INVESTIGATION INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, DIRECTION,
CONSENT, ORDER, BOND, DEBENTURE, NOTE, OTHER EVIDENCE OF INDEBTEDNESS OR OTHER
PAPER OR DOCUMENT, BUT THE GUARANTEE TRUSTEE, IN ITS DISCRETION, MAY MAKE SUCH
FURTHER INQUIRY OR INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT.

 

(VIII)                        THE GUARANTEE TRUSTEE MAY EXECUTE ANY OF THE
TRUSTS OR POWERS HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY
OR THROUGH AGENTS, NOMINEES, CUSTODIANS OR ATTORNEYS, AND THE GUARANTEE TRUSTEE
SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY
AGENT OR ATTORNEY APPOINTED WITH DUE CARE BY IT HEREUNDER.

 

(IX)                                ANY ACTION TAKEN BY THE GUARANTEE TRUSTEE OR
ITS AGENTS HEREUNDER SHALL BIND THE HOLDERS OF THE CAPITAL SECURITIES, AND THE
SIGNATURE OF THE GUARANTEE TRUSTEE OR ITS AGENTS ALONE SHALL BE SUFFICIENT AND
EFFECTIVE TO PERFORM ANY SUCH ACTION.  NO THIRD PARTY SHALL BE REQUIRED TO
INQUIRE AS TO THE AUTHORITY OF THE GUARANTEE TRUSTEE TO SO ACT OR AS TO ITS
COMPLIANCE WITH ANY OF THE TERMS AND PROVISIONS OF THIS GUARANTEE, BOTH OF WHICH
SHALL BE CONCLUSIVELY EVIDENCED BY THE GUARANTEE TRUSTEE’S OR ITS AGENT’S TAKING
SUCH ACTION.

 

(X)                                   WHENEVER IN THE ADMINISTRATION OF THIS
GUARANTEE THE GUARANTEE TRUSTEE SHALL DEEM IT DESIRABLE TO RECEIVE INSTRUCTIONS
WITH RESPECT TO ENFORCING ANY REMEDY OR RIGHT OR TAKING ANY OTHER ACTION
HEREUNDER, THE GUARANTEE TRUSTEE (I) MAY REQUEST INSTRUCTIONS FROM THE HOLDERS
OF A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES, (II) MAY REFRAIN
FROM ENFORCING SUCH REMEDY OR RIGHT OR TAKING SUCH OTHER ACTION UNTIL SUCH
INSTRUCTIONS ARE RECEIVED, AND (III) SHALL BE PROTECTED IN CONCLUSIVELY RELYING
ON OR ACTING IN ACCORDANCE WITH SUCH INSTRUCTIONS.

 

(XI)                                THE GUARANTEE TRUSTEE SHALL NOT BE LIABLE
FOR ANY ACTION TAKEN, SUFFERED, OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH,
WITHOUT NEGLIGENCE, AND REASONABLY BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE
DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS GUARANTEE.

 


(B)                                 NO PROVISION OF THIS GUARANTEE SHALL BE
DEEMED TO IMPOSE ANY DUTY OR OBLIGATION ON THE GUARANTEE TRUSTEE TO PERFORM ANY
ACT OR ACTS OR EXERCISE ANY RIGHT, POWER, DUTY OR OBLIGATION CONFERRED OR
IMPOSED ON IT, IN ANY JURISDICTION IN WHICH IT SHALL BE ILLEGAL OR IN WHICH THE
GUARANTEE TRUSTEE SHALL BE UNQUALIFIED OR INCOMPETENT IN ACCORDANCE WITH
APPLICABLE LAW TO PERFORM ANY SUCH ACT OR ACTS OR TO EXERCISE ANY SUCH RIGHT,
POWER, DUTY OR OBLIGATION.  NO PERMISSIVE POWER OR AUTHORITY AVAILABLE TO THE
GUARANTEE TRUSTEE SHALL BE CONSTRUED TO BE A DUTY.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.3.                                NOT RESPONSIBLE FOR RECITALS OR
ISSUANCE OF GUARANTEE.  THE RECITALS CONTAINED IN THIS GUARANTEE SHALL BE TAKEN
AS THE STATEMENTS OF THE GUARANTOR, AND THE GUARANTEE TRUSTEE DOES NOT ASSUME
ANY RESPONSIBILITY FOR THEIR CORRECTNESS.  THE GUARANTEE TRUSTEE MAKES NO
REPRESENTATION AS TO THE VALIDITY OR SUFFICIENCY OF THIS GUARANTEE.

 


SECTION 2.4.                                EVENTS OF DEFAULT; WAIVER.


 


(A)                                  AN EVENT OF DEFAULT UNDER THIS GUARANTEE
WILL OCCUR UPON THE FAILURE OF THE GUARANTOR TO PERFORM ANY OF ITS PAYMENT OR
OTHER OBLIGATIONS HEREUNDER.


 


(B)                                 THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES MAY, VOTING OR CONSENTING AS A CLASS, ON BEHALF
OF THE HOLDERS OF ALL OF THE CAPITAL SECURITIES, WAIVE ANY PAST EVENT OF DEFAULT
AND ITS CONSEQUENCES.  UPON SUCH WAIVER, ANY SUCH EVENT OF DEFAULT SHALL CEASE
TO EXIST, AND SHALL BE DEEMED TO HAVE BEEN CURED, FOR EVERY PURPOSE OF THIS
GUARANTEE, BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR
EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


SECTION 2.5.                                EVENTS OF DEFAULT; NOTICE.


 


(A)                                  THE GUARANTEE TRUSTEE SHALL, WITHIN 90 DAYS
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, TRANSMIT BY MAIL, FIRST CLASS
POSTAGE PREPAID, TO THE HOLDERS OF THE CAPITAL SECURITIES AND THE GUARANTOR,
NOTICES OF ALL EVENTS OF DEFAULT ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE
GUARANTEE TRUSTEE, UNLESS SUCH DEFAULTS HAVE BEEN CURED BEFORE THE GIVING OF
SUCH NOTICE, PROVIDED, HOWEVER, THAT THE GUARANTEE TRUSTEE SHALL BE PROTECTED IN
WITHHOLDING SUCH NOTICE IF AND SO LONG AS A RESPONSIBLE OFFICER OF THE GUARANTEE
TRUSTEE IN GOOD FAITH DETERMINES THAT THE WITHHOLDING OF SUCH NOTICE IS IN THE
INTERESTS OF THE HOLDERS OF THE CAPITAL SECURITIES.


 


(B)                                 THE GUARANTEE TRUSTEE SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OF ANY EVENT OF DEFAULT UNLESS THE GUARANTEE TRUSTEE SHALL HAVE
RECEIVED WRITTEN NOTICE FROM THE GUARANTOR OR A HOLDER OF THE CAPITAL SECURITIES
(EXCEPT IN THE CASE OF A PAYMENT DEFAULT), OR A RESPONSIBLE OFFICER OF THE
GUARANTEE TRUSTEE CHARGED WITH THE ADMINISTRATION OF THIS GUARANTEE SHALL HAVE
OBTAINED ACTUAL KNOWLEDGE THEREOF.


 


ARTICLE III

 


GUARANTEE TRUSTEE


 


SECTION 3.1.                                GUARANTEE TRUSTEE; ELIGIBILITY.


 


(A)                                  THERE SHALL AT ALL TIMES BE A GUARANTEE
TRUSTEE WHICH SHALL:


 

(I)                                     NOT BE AN AFFILIATE OF THE GUARANTOR,
AND

 

(II)                                  BE A CORPORATION ORGANIZED AND DOING
BUSINESS UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE OR
TERRITORY THEREOF OR OF THE DISTRICT OF COLUMBIA, OR PERSON AUTHORIZED UNDER
SUCH LAWS TO EXERCISE CORPORATE TRUST POWERS, HAVING A COMBINED CAPITAL AND
SURPLUS OF AT LEAST 50 MILLION U.S. DOLLARS ($50,000,000), AND SUBJECT TO
SUPERVISION OR EXAMINATION BY FEDERAL, STATE, TERRITORIAL OR DISTRICT OF
COLUMBIA AUTHORITY.  IF SUCH CORPORATION PUBLISHES REPORTS OF CONDITION AT LEAST
ANNUALLY, PURSUANT TO LAW OR TO THE REQUIREMENTS OF THE SUPERVISING OR EXAMINING
AUTHORITY REFERRED TO ABOVE, THEN, FOR THE PURPOSES OF THIS SECTION 3.1(A)(II),
THE COMBINED CAPITAL AND SURPLUS OF SUCH CORPORATION SHALL BE DEEMED TO BE ITS
COMBINED CAPITAL AND SURPLUS AS SET FORTH IN ITS MOST RECENT REPORT OF CONDITION
SO PUBLISHED.

 

7

--------------------------------------------------------------------------------


 


(B)                                 IF AT ANY TIME THE GUARANTEE TRUSTEE SHALL
CEASE TO BE ELIGIBLE TO SO ACT UNDER SECTION 3.1(A), THE GUARANTEE TRUSTEE SHALL
IMMEDIATELY RESIGN IN THE MANNER AND WITH THE EFFECT SET OUT IN SECTION 3.2(C).


 


(C)                                  IF THE GUARANTEE TRUSTEE HAS OR SHALL
ACQUIRE ANY “CONFLICTING INTEREST” WITHIN THE MEANING OF SECTION 310(B) OF THE
TRUST INDENTURE ACT, THE GUARANTEE TRUSTEE SHALL EITHER ELIMINATE SUCH INTEREST
OR RESIGN TO THE EXTENT AND IN THE MANNER PROVIDED BY, AND SUBJECT TO THIS
GUARANTEE.


 


SECTION 3.2.                                APPOINTMENT, REMOVAL AND RESIGNATION
OF GUARANTEE TRUSTEE.


 


(A)                                  SUBJECT TO SECTION 3.2(B), THE GUARANTEE
TRUSTEE MAY BE APPOINTED OR REMOVED WITHOUT CAUSE AT ANY TIME BY THE GUARANTOR
EXCEPT DURING AN EVENT OF DEFAULT.


 


(B)                                 THE GUARANTEE TRUSTEE SHALL NOT BE REMOVED
IN ACCORDANCE WITH SECTION 3.2(A) UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN
APPOINTED AND HAS ACCEPTED SUCH APPOINTMENT BY WRITTEN INSTRUMENT EXECUTED BY
SUCH SUCCESSOR GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR.


 


(C)                                  THE GUARANTEE TRUSTEE APPOINTED TO OFFICE
SHALL HOLD OFFICE UNTIL A SUCCESSOR GUARANTEE TRUSTEE SHALL HAVE BEEN APPOINTED
OR UNTIL ITS REMOVAL OR RESIGNATION.  THE GUARANTEE TRUSTEE MAY RESIGN FROM
OFFICE (WITHOUT NEED FOR PRIOR OR SUBSEQUENT ACCOUNTING) BY AN INSTRUMENT IN
WRITING EXECUTED BY THE GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR, WHICH
RESIGNATION SHALL NOT TAKE EFFECT UNTIL A SUCCESSOR GUARANTEE TRUSTEE HAS BEEN
APPOINTED AND HAS ACCEPTED SUCH APPOINTMENT BY AN INSTRUMENT IN WRITING EXECUTED
BY SUCH SUCCESSOR GUARANTEE TRUSTEE AND DELIVERED TO THE GUARANTOR AND THE
RESIGNING GUARANTEE TRUSTEE.


 


(D)                                 IF NO SUCCESSOR GUARANTEE TRUSTEE SHALL HAVE
BEEN APPOINTED AND ACCEPTED APPOINTMENT AS PROVIDED IN THIS SECTION 3.2 WITHIN
60 DAYS AFTER DELIVERY OF AN INSTRUMENT OF REMOVAL OR RESIGNATION, THE GUARANTEE
TRUSTEE RESIGNING OR BEING REMOVED MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR APPOINTMENT OF A SUCCESSOR GUARANTEE TRUSTEE.  SUCH COURT MAY
THEREUPON, AFTER PRESCRIBING SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER, APPOINT
A SUCCESSOR GUARANTEE TRUSTEE.


 


(E)                                  NO GUARANTEE TRUSTEE SHALL BE LIABLE FOR
THE ACTS OR OMISSIONS TO ACT OF ANY SUCCESSOR GUARANTEE TRUSTEE.


 


(F)                                    UPON TERMINATION OF THIS GUARANTEE OR
REMOVAL OR RESIGNATION OF THE GUARANTEE TRUSTEE PURSUANT TO THIS SECTION 3.2,
THE GUARANTOR SHALL PAY TO THE GUARANTEE TRUSTEE ALL AMOUNTS OWING TO THE
GUARANTEE TRUSTEE UNDER SECTIONS 7.2 AND 7.3 ACCRUED TO THE DATE OF SUCH
TERMINATION, REMOVAL OR RESIGNATION.

 

8

--------------------------------------------------------------------------------


 


ARTICLE IV

 


GUARANTEE


 


SECTION 4.1.                                GUARANTEE.


 


(A)                                  THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES TO PAY IN FULL TO THE HOLDERS THE GUARANTEE PAYMENTS
(WITHOUT DUPLICATION OF AMOUNTS THERETOFORE PAID BY THE ISSUER), AS AND WHEN
DUE, REGARDLESS OF ANY DEFENSE (EXCEPT THE DEFENSE OF PAYMENT BY THE ISSUER),
RIGHT OF SET-OFF OR COUNTERCLAIM THAT THE ISSUER MAY HAVE OR ASSERT.  THE
GUARANTOR’S OBLIGATION TO MAKE A GUARANTEE PAYMENT MAY BE SATISFIED BY DIRECT
PAYMENT OF THE REQUIRED AMOUNTS BY THE GUARANTOR TO THE HOLDERS OR BY CAUSING
THE ISSUER TO PAY SUCH AMOUNTS TO THE HOLDERS.


 


(B)                                 THE GUARANTOR HEREBY ALSO AGREES TO ASSUME
ANY AND ALL OBLIGATIONS OF THE ISSUER AND IN THE EVENT ANY SUCH OBLIGATION IS
NOT SO ASSUMED, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY GUARANTEES TO EACH BENEFICIARY THE FULL PAYMENT,
WHEN AND AS DUE, OF ANY AND ALL OBLIGATIONS TO SUCH BENEFICIARIES.  THIS
GUARANTEE IS INTENDED TO BE FOR THE BENEFIT OF, AND TO BE ENFORCEABLE BY, ALL
SUCH BENEFICIARIES, WHETHER OR NOT SUCH BENEFICIARIES HAVE RECEIVED NOTICE
HEREOF.


 


SECTION 4.2.                                WAIVER OF NOTICE AND DEMAND.  THE
GUARANTOR HEREBY WAIVES NOTICE OF ACCEPTANCE OF THIS GUARANTEE AND OF ANY
LIABILITY TO WHICH IT APPLIES OR MAY APPLY, PRESENTMENT, DEMAND FOR PAYMENT, ANY
RIGHT TO REQUIRE A PROCEEDING FIRST AGAINST THE ISSUER OR ANY OTHER PERSON
BEFORE PROCEEDING AGAINST THE GUARANTOR, PROTEST, NOTICE OF NONPAYMENT, NOTICE
OF DISHONOR, NOTICE OF REDEMPTION AND ALL OTHER NOTICES AND DEMANDS.

 


SECTION 4.3.                                OBLIGATIONS NOT AFFECTED.  THE
OBLIGATIONS, COVENANTS, AGREEMENTS AND DUTIES OF THE GUARANTOR UNDER THIS
GUARANTEE SHALL IN NO WAY BE AFFECTED OR IMPAIRED BY REASON OF THE HAPPENING
FROM TIME TO TIME OF ANY OF THE FOLLOWING:

 


(A)                                  THE RELEASE OR WAIVER, BY OPERATION OF LAW
OR OTHERWISE, OF THE PERFORMANCE OR OBSERVANCE BY THE ISSUER OF ANY EXPRESS OR
IMPLIED AGREEMENT, COVENANT, TERM OR CONDITION RELATING TO THE CAPITAL
SECURITIES TO BE PERFORMED OR OBSERVED BY THE ISSUER;


 


(B)                                 THE EXTENSION OF TIME FOR THE PAYMENT BY THE
ISSUER OF ALL OR ANY PORTION OF THE DISTRIBUTIONS, REDEMPTION PRICE, SPECIAL
REDEMPTION PRICE, LIQUIDATION DISTRIBUTION OR ANY OTHER SUMS PAYABLE UNDER THE
TERMS OF THE CAPITAL SECURITIES OR THE EXTENSION OF TIME FOR THE PERFORMANCE OF
ANY OTHER OBLIGATION UNDER, ARISING OUT OF OR IN CONNECTION WITH, THE CAPITAL
SECURITIES (OTHER THAN AN EXTENSION OF TIME FOR PAYMENT OF DISTRIBUTIONS,
REDEMPTION PRICE, SPECIAL REDEMPTION PRICE, LIQUIDATION DISTRIBUTION OR OTHER
SUM PAYABLE THAT RESULTS FROM THE EXTENSION OF ANY INTEREST PAYMENT PERIOD ON
THE DEBENTURES OR ANY EXTENSION OF THE MATURITY DATE OF THE DEBENTURES PERMITTED
BY THE INDENTURE);


 


(C)                                  ANY FAILURE, OMISSION, DELAY OR LACK OF
DILIGENCE ON THE PART OF THE HOLDERS TO ENFORCE, ASSERT OR EXERCISE ANY RIGHT,
PRIVILEGE, POWER OR REMEDY CONFERRED ON THE HOLDERS PURSUANT TO THE TERMS OF THE
CAPITAL SECURITIES, OR ANY ACTION ON THE PART OF THE ISSUER GRANTING INDULGENCE
OR EXTENSION OF ANY KIND;


 


(D)                                 THE VOLUNTARY OR INVOLUNTARY LIQUIDATION,
DISSOLUTION, SALE OF ANY COLLATERAL, RECEIVERSHIP, INSOLVENCY, BANKRUPTCY,
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, REORGANIZATION, ARRANGEMENT,
COMPOSITION OR READJUSTMENT OF DEBT OF, OR OTHER SIMILAR PROCEEDINGS AFFECTING,
THE ISSUER OR ANY OF THE ASSETS OF THE ISSUER;

 

9

--------------------------------------------------------------------------------


 


(E)                                  ANY INVALIDITY OF, OR DEFECT OR DEFICIENCY
IN, THE CAPITAL SECURITIES;


 


(F)                                    THE SETTLEMENT OR COMPROMISE OF ANY
OBLIGATION GUARANTEED HEREBY OR HEREBY INCURRED; OR


 


(G)                                 ANY OTHER CIRCUMSTANCE WHATSOEVER THAT MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR,
IT BEING THE INTENT OF THIS SECTION 4.3 THAT THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES.


 

There shall be no obligation of the Holders to give notice to, or obtain consent
of, the Guarantor with respect to the happening of any of the foregoing.

 


SECTION 4.4.                                RIGHTS OF HOLDERS.


 


(A)                                  THE HOLDERS OF A MAJORITY IN LIQUIDATION
AMOUNT OF THE CAPITAL SECURITIES HAVE THE RIGHT TO DIRECT THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE GUARANTEE
TRUSTEE IN RESPECT OF THIS GUARANTEE OR TO DIRECT THE EXERCISE OF ANY TRUST OR
POWER CONFERRED UPON THE GUARANTEE TRUSTEE UNDER THIS GUARANTEE; PROVIDED,
HOWEVER, THAT (SUBJECT TO SECTION 2.1) THE GUARANTEE TRUSTEE SHALL HAVE THE
RIGHT TO DECLINE TO FOLLOW ANY SUCH DIRECTION IF THE GUARANTEE TRUSTEE BEING
ADVISED BY COUNSEL DETERMINES THAT THE ACTION OR PROCEEDING SO DIRECTED MAY NOT
LAWFULLY BE TAKEN OR IF THE GUARANTEE TRUSTEE IN GOOD FAITH BY ITS BOARD OF
DIRECTORS OR TRUSTEES, EXECUTIVE COMMITTEES OR A TRUST COMMITTEE OF DIRECTORS OR
TRUSTEES AND/OR RESPONSIBLE OFFICERS SHALL DETERMINE THAT THE ACTION OR
PROCEEDINGS SO DIRECTED WOULD INVOLVE THE GUARANTEE TRUSTEE IN PERSONAL
LIABILITY.


 


(B)                                 ANY HOLDER OF CAPITAL SECURITIES MAY
INSTITUTE A LEGAL PROCEEDING DIRECTLY AGAINST THE GUARANTOR TO ENFORCE THE
GUARANTEE TRUSTEE’S RIGHTS UNDER THIS GUARANTEE, WITHOUT FIRST INSTITUTING A
LEGAL PROCEEDING AGAINST THE ISSUER, THE GUARANTEE TRUSTEE OR ANY OTHER PERSON. 
THE GUARANTOR WAIVES ANY RIGHT OR REMEDY TO REQUIRE THAT ANY SUCH ACTION BE
BROUGHT FIRST AGAINST THE ISSUER, THE GUARANTEE TRUSTEE OR ANY OTHER PERSON
BEFORE SO PROCEEDING DIRECTLY AGAINST THE GUARANTOR.


 


SECTION 4.5.                                GUARANTEE OF PAYMENT.  THIS
GUARANTEE CREATES A GUARANTEE OF PAYMENT AND NOT OF COLLECTION.

 


SECTION 4.6.                                SUBROGATION.  THE GUARANTOR SHALL BE
SUBROGATED TO ALL (IF ANY) RIGHTS OF THE HOLDERS OF CAPITAL SECURITIES AGAINST
THE ISSUER IN RESPECT OF ANY AMOUNTS PAID TO SUCH HOLDERS BY THE GUARANTOR UNDER
THIS GUARANTEE; PROVIDED, HOWEVER, THAT THE GUARANTOR SHALL NOT (EXCEPT TO THE
EXTENT REQUIRED BY MANDATORY PROVISIONS OF LAW) BE ENTITLED TO ENFORCE OR
EXERCISE ANY RIGHT THAT IT MAY ACQUIRE BY WAY OF SUBROGATION OR ANY INDEMNITY,
REIMBURSEMENT OR OTHER AGREEMENT, IN ALL CASES AS A RESULT OF PAYMENT UNDER THIS
GUARANTEE, IF, AFTER GIVING EFFECT TO ANY SUCH PAYMENT, ANY AMOUNTS ARE DUE AND
UNPAID UNDER THIS GUARANTEE.  IF ANY AMOUNT SHALL BE PAID TO THE GUARANTOR IN
VIOLATION OF THE PRECEDING SENTENCE, THE GUARANTOR AGREES TO HOLD SUCH AMOUNT IN
TRUST FOR THE HOLDERS AND TO PAY OVER SUCH AMOUNT TO THE HOLDERS.


 


SECTION 4.7.                                INDEPENDENT OBLIGATIONS.  THE
GUARANTOR ACKNOWLEDGES THAT ITS OBLIGATIONS HEREUNDER ARE INDEPENDENT OF THE
OBLIGATIONS OF THE ISSUER WITH RESPECT TO THE CAPITAL SECURITIES AND THAT THE
GUARANTOR SHALL BE LIABLE AS PRINCIPAL AND AS DEBTOR HEREUNDER TO MAKE GUARANTEE
PAYMENTS PURSUANT TO THE TERMS OF THIS GUARANTEE NOTWITHSTANDING THE OCCURRENCE
OF ANY EVENT REFERRED TO IN SUBSECTIONS (A) THROUGH (G), INCLUSIVE, OF
SECTION 4.3 HEREOF.

 


SECTION 4.8.                                ENFORCEMENT BY A BENEFICIARY.  A
BENEFICIARY MAY ENFORCE THE OBLIGATIONS OF THE GUARANTOR CONTAINED IN
SECTION 4.1(B) DIRECTLY AGAINST THE GUARANTOR AND THE GUARANTOR WAIVES ANY RIGHT
OR REMEDY TO REQUIRE THAT ANY ACTION BE BROUGHT AGAINST THE ISSUER OR ANY OTHER
PERSON OR ENTITY

 

10

--------------------------------------------------------------------------------


 


BEFORE PROCEEDING AGAINST THE GUARANTOR.  THE GUARANTOR SHALL BE SUBROGATED TO
ALL RIGHTS (IF ANY) OF ANY BENEFICIARY AGAINST THE ISSUER IN RESPECT OF ANY
AMOUNTS PAID TO THE BENEFICIARIES BY THE GUARANTOR UNDER THIS GUARANTEE;
PROVIDED, HOWEVER, THAT THE GUARANTOR SHALL NOT (EXCEPT TO THE EXTENT REQUIRED
BY MANDATORY PROVISIONS OF LAW) BE ENTITLED TO ENFORCE OR EXERCISE ANY RIGHTS
THAT IT MAY ACQUIRE BY WAY OF SUBROGATION OR ANY INDEMNITY, REIMBURSEMENT OR
OTHER AGREEMENT, IN ALL CASES AS A RESULT OF PAYMENT UNDER THIS GUARANTEE, IF AT
THE TIME OF ANY SUCH PAYMENT, AND AFTER GIVING EFFECT TO SUCH PAYMENT, ANY
AMOUNTS ARE DUE AND UNPAID UNDER THIS GUARANTEE.

 


ARTICLE V

 


LIMITATION OF TRANSACTIONS; SUBORDINATION


 


SECTION 5.1.                                LIMITATION OF TRANSACTIONS.  SO LONG
AS ANY CAPITAL SECURITIES REMAIN OUTSTANDING, IF (A) THERE SHALL HAVE OCCURRED
AND BE CONTINUING AN EVENT OF DEFAULT OR A DECLARATION EVENT OF DEFAULT OR
(B) THE GUARANTOR SHALL HAVE SELECTED AN EXTENSION PERIOD AS PROVIDED IN THE
DECLARATION AND SUCH PERIOD, OR ANY EXTENSION THEREOF, SHALL HAVE COMMENCED AND
BE CONTINUING, THEN THE GUARANTOR SHALL NOT AND SHALL NOT PERMIT ANY AFFILIATE
TO (X) DECLARE OR PAY ANY DIVIDENDS OR DISTRIBUTIONS ON, OR REDEEM, PURCHASE,
ACQUIRE, OR MAKE A LIQUIDATION PAYMENT WITH RESPECT TO, ANY OF THE GUARANTOR’S
OR SUCH AFFILIATE’S CAPITAL STOCK (OTHER THAN PAYMENTS OF DIVIDENDS OR
DISTRIBUTIONS TO THE GUARANTOR) OR MAKE ANY GUARANTEE PAYMENTS WITH RESPECT TO
THE FOREGOING OR (Y) MAKE ANY PAYMENT OF PRINCIPAL OF OR INTEREST OR PREMIUM, IF
ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE GUARANTOR OR
ANY AFFILIATE THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN INTEREST TO
THE DEBENTURES (OTHER THAN, WITH RESPECT TO CLAUSES (X) AND (Y) ABOVE,
(I) REPURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS OF SHARES OF CAPITAL STOCK OF
THE GUARANTOR IN CONNECTION WITH ANY EMPLOYMENT CONTRACT, BENEFIT PLAN OR OTHER
SIMILAR ARRANGEMENT WITH OR FOR THE BENEFIT OF ONE OR MORE EMPLOYEES, OFFICERS,
DIRECTORS OR CONSULTANTS, IN CONNECTION WITH A DIVIDEND REINVESTMENT OR
STOCKHOLDER STOCK PURCHASE PLAN OR IN CONNECTION WITH THE ISSUANCE OF CAPITAL
STOCK OF THE GUARANTOR (OR SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR SUCH
CAPITAL STOCK) AS CONSIDERATION IN AN ACQUISITION TRANSACTION ENTERED INTO PRIOR
TO THE OCCURRENCE OF THE EVENT OF DEFAULT, DECLARATION EVENT OF DEFAULT OR
EXTENSION PERIOD, AS APPLICABLE, (II) AS A RESULT OF ANY EXCHANGE OR CONVERSION
OF ANY CLASS OR SERIES OF THE GUARANTOR’S CAPITAL STOCK (OR ANY CAPITAL STOCK OF
A SUBSIDIARY OF THE GUARANTOR) FOR ANY CLASS OR SERIES OF THE GUARANTOR’S
CAPITAL STOCK OR OF ANY CLASS OR SERIES OF THE GUARANTOR’S INDEBTEDNESS FOR ANY
CLASS OR SERIES OF THE GUARANTOR’S CAPITAL STOCK, (III) THE PURCHASE OF
FRACTIONAL INTERESTS IN SHARES OF THE GUARANTOR’S CAPITAL STOCK PURSUANT TO THE
CONVERSION OR EXCHANGE PROVISIONS OF SUCH CAPITAL STOCK OR THE SECURITY BEING
CONVERTED OR EXCHANGED, (IV) ANY DECLARATION OF A DIVIDEND IN CONNECTION WITH
ANY STOCKHOLDERS’ RIGHTS PLAN, OR THE ISSUANCE OF RIGHTS, STOCK OR OTHER
PROPERTY UNDER ANY STOCKHOLDERS’ RIGHTS PLAN, OR THE REDEMPTION OR REPURCHASE OF
RIGHTS PURSUANT THERETO, (V) ANY DIVIDEND IN THE FORM OF STOCK, WARRANTS,
OPTIONS OR OTHER RIGHTS WHERE THE DIVIDEND STOCK OR THE STOCK ISSUABLE UPON
EXERCISE OF SUCH WARRANTS, OPTIONS OR OTHER RIGHTS IS THE SAME STOCK AS THAT ON
WHICH THE DIVIDEND IS BEING PAID OR RANKS PARI PASSU WITH OR JUNIOR TO SUCH
STOCK AND ANY CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES ISSUED IN CONNECTION
THEREWITH, OR (VI) PAYMENTS UNDER THIS GUARANTEE).

 


SECTION 5.2.                                RANKING.  THIS GUARANTEE WILL
CONSTITUTE AN UNSECURED OBLIGATION OF THE GUARANTOR AND WILL RANK SUBORDINATE
AND JUNIOR IN RIGHT OF PAYMENT TO ALL PRESENT AND FUTURE SENIOR INDEBTEDNESS (AS
DEFINED IN THE INDENTURE) OF THE GUARANTOR.  BY THEIR ACCEPTANCE THEREOF, EACH
HOLDER OF CAPITAL SECURITIES AGREES TO THE FOREGOING PROVISIONS OF THIS
GUARANTEE AND THE OTHER TERMS SET FORTH HEREIN.

 

The right of the Guarantor to participate in any distribution of assets of any
of its subsidiaries upon any such subsidiary’s liquidation or reorganization or
otherwise is subject to the prior claims of creditors of that subsidiary, except
to the extent the Guarantor may itself be recognized as a creditor of that
subsidiary.  Accordingly, the Guarantor’s obligations under this Guarantee will
be effectively

 

11

--------------------------------------------------------------------------------


 

subordinated to all existing and future liabilities of the Guarantor’s
subsidiaries, and claimants should look only to the assets of the Guarantor for
payments hereunder.  This Guarantee does not limit the incurrence or issuance of
other secured or unsecured debt of the Guarantor, including Senior Indebtedness
of the Guarantor, under any indenture that the Guarantor may enter into in the
future or otherwise.

 


ARTICLE VI

TERMINATION


 


SECTION 6.1.                                TERMINATION.  THIS GUARANTEE SHALL
TERMINATE AS TO THE CAPITAL SECURITIES (I) UPON FULL PAYMENT OF THE REDEMPTION
PRICE OR SPECIAL REDEMPTION PRICE OF ALL CAPITAL SECURITIES THEN OUTSTANDING,
(II) UPON THE DISTRIBUTION OF ALL OF THE DEBENTURES TO THE HOLDERS OF ALL OF THE
CAPITAL SECURITIES OR (III) UPON FULL PAYMENT OF THE AMOUNTS PAYABLE IN
ACCORDANCE WITH THE DECLARATION UPON DISSOLUTION OF THE ISSUER.  THIS GUARANTEE
WILL CONTINUE TO BE EFFECTIVE OR WILL BE REINSTATED, AS THE CASE MAY BE, IF AT
ANY TIME ANY HOLDER OF CAPITAL SECURITIES MUST RESTORE PAYMENT OF ANY SUMS PAID
UNDER THE CAPITAL SECURITIES OR UNDER THIS GUARANTEE.

 


ARTICLE VII                     

INDEMNIFICATION


 


SECTION 7.1.                                EXCULPATION.


 


(A)                                  NO INDEMNIFIED PERSON SHALL BE LIABLE,
RESPONSIBLE OR ACCOUNTABLE IN DAMAGES OR OTHERWISE TO THE GUARANTOR OR ANY
COVERED PERSON FOR ANY LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF ANY ACT OR
OMISSION PERFORMED OR OMITTED BY SUCH INDEMNIFIED PERSON IN GOOD FAITH IN
ACCORDANCE WITH THIS GUARANTEE AND IN A MANNER THAT SUCH INDEMNIFIED PERSON
REASONABLY BELIEVED TO BE WITHIN THE SCOPE OF THE AUTHORITY CONFERRED ON SUCH
INDEMNIFIED PERSON BY THIS GUARANTEE OR BY LAW, EXCEPT THAT AN INDEMNIFIED
PERSON SHALL BE LIABLE FOR ANY SUCH LOSS, DAMAGE OR CLAIM INCURRED BY REASON OF
SUCH INDEMNIFIED PERSON’S NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO SUCH
ACTS OR OMISSIONS.


 


(B)                                 AN INDEMNIFIED PERSON SHALL BE FULLY
PROTECTED IN RELYING IN GOOD FAITH UPON THE RECORDS OF THE ISSUER OR THE
GUARANTOR AND UPON SUCH INFORMATION, OPINIONS, REPORTS OR STATEMENTS PRESENTED
TO THE ISSUER OR THE GUARANTOR BY ANY PERSON AS TO MATTERS THE INDEMNIFIED
PERSON REASONABLY BELIEVES ARE WITHIN SUCH OTHER PERSON’S PROFESSIONAL OR EXPERT
COMPETENCE AND WHO, IF SELECTED BY SUCH INDEMNIFIED PERSON, HAS BEEN SELECTED
WITH REASONABLE CARE BY SUCH INDEMNIFIED PERSON, INCLUDING INFORMATION,
OPINIONS, REPORTS OR STATEMENTS AS TO THE VALUE AND AMOUNT OF THE ASSETS,
LIABILITIES, PROFITS, LOSSES, OR ANY OTHER FACTS PERTINENT TO THE EXISTENCE AND
AMOUNT OF ASSETS FROM WHICH DISTRIBUTIONS TO HOLDERS OF CAPITAL SECURITIES MIGHT
PROPERLY BE PAID.


 


SECTION 7.2.                                INDEMNIFICATION.


 


(A)                                  THE GUARANTOR AGREES TO INDEMNIFY EACH
INDEMNIFIED PERSON FOR, AND TO HOLD EACH INDEMNIFIED PERSON HARMLESS AGAINST,
ANY AND ALL LOSS, LIABILITY, DAMAGE, CLAIM OR EXPENSE INCURRED WITHOUT
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE INDEMNIFIED PERSON, ARISING
OUT OF OR IN CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THE TRUST OR
TRUSTS HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE COSTS AND EXPENSES
(INCLUDING REASONABLE LEGAL FEES AND EXPENSES) OF THE INDEMNIFIED PERSON
DEFENDING ITSELF AGAINST, OR INVESTIGATING, ANY CLAIM OR LIABILITY IN CONNECTION
WITH THE EXERCISE OR PERFORMANCE OF ANY OF THE INDEMNIFIED PERSON’S POWERS OR
DUTIES HEREUNDER.  THE OBLIGATION TO INDEMNIFY AS SET FORTH IN THIS SECTION 7.2
SHALL SURVIVE THE RESIGNATION OR REMOVAL OF THE GUARANTEE TRUSTEE AND THE
TERMINATION OF THIS GUARANTEE.

 

12

--------------------------------------------------------------------------------


 


(B)                                 PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PERSON UNDER THIS SECTION 7.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PERSON WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE
GUARANTOR UNDER THIS SECTION 7.2, NOTIFY THE GUARANTOR IN WRITING OF THE
COMMENCEMENT THEREOF; BUT THE FAILURE SO TO NOTIFY THE GUARANTOR (I) WILL NOT
RELIEVE THE GUARANTOR FROM LIABILITY UNDER PARAGRAPH (A) ABOVE UNLESS AND TO THE
EXTENT THAT THE GUARANTOR DID NOT OTHERWISE LEARN OF SUCH ACTION AND SUCH
FAILURE RESULTS IN THE FORFEITURE BY THE GUARANTOR OF SUBSTANTIAL RIGHTS AND
DEFENSES AND (II) WILL NOT, IN ANY EVENT, RELIEVE THE GUARANTOR FROM ANY
OBLIGATIONS TO ANY INDEMNIFIED PERSON OTHER THAN THE INDEMNIFICATION OBLIGATION
PROVIDED IN PARAGRAPH (A) ABOVE.  THE GUARANTOR SHALL BE ENTITLED TO APPOINT
COUNSEL OF THE GUARANTOR’S CHOICE AT THE GUARANTOR’S EXPENSE TO REPRESENT THE
INDEMNIFIED PERSON IN ANY ACTION FOR WHICH INDEMNIFICATION IS SOUGHT (IN WHICH
CASE THE GUARANTOR SHALL NOT THEREAFTER BE RESPONSIBLE FOR THE FEES AND EXPENSES
OF ANY SEPARATE COUNSEL RETAINED BY THE INDEMNIFIED PERSON OR PERSONS EXCEPT AS
SET FORTH BELOW); PROVIDED, HOWEVER, THAT SUCH COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE INDEMNIFIED PERSON.  NOTWITHSTANDING THE GUARANTOR’S
ELECTION TO APPOINT COUNSEL TO REPRESENT THE GUARANTOR IN AN ACTION, THE
INDEMNIFIED PERSON SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL (INCLUDING
LOCAL COUNSEL), AND THE GUARANTOR SHALL BEAR THE REASONABLE FEES, COSTS AND
EXPENSES OF SUCH SEPARATE COUNSEL IF (I) THE USE OF COUNSEL CHOSEN BY THE
GUARANTOR TO REPRESENT THE INDEMNIFIED PERSON WOULD PRESENT SUCH COUNSEL WITH A
CONFLICT OF INTEREST, (II) THE ACTUAL OR POTENTIAL DEFENDANTS IN, OR TARGETS OF,
ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PERSON AND THE GUARANTOR AND THE
INDEMNIFIED PERSON SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PERSON(S) WHICH ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE GUARANTOR, (III) THE GUARANTOR
SHALL NOT HAVE EMPLOYED COUNSEL SATISFACTORY TO THE INDEMNIFIED PERSON TO
REPRESENT THE INDEMNIFIED PERSON WITHIN A REASONABLE TIME AFTER NOTICE OF THE
INSTITUTION OF SUCH ACTION OR (IV) THE GUARANTOR SHALL AUTHORIZE THE INDEMNIFIED
PERSON TO EMPLOY SEPARATE COUNSEL AT THE EXPENSE OF THE GUARANTOR.  THE
GUARANTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PERSONS, SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH
RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN
RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER
(WHETHER OR NOT THE INDEMNIFIED PERSONS ARE ACTUAL OR POTENTIAL PARTIES TO SUCH
CLAIM OR ACTION) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN
UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PERSON FROM ALL LIABILITY ARISING OUT
OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING.


 


SECTION 7.3.                                COMPENSATION; REIMBURSEMENT OF
EXPENSES.  THE GUARANTOR AGREES:

 


(A)                                  TO PAY TO THE GUARANTEE TRUSTEE FROM TIME
TO TIME SUCH COMPENSATION FOR ALL SERVICES RENDERED BY IT HEREUNDER AS THE
PARTIES SHALL AGREE TO FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE
LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN
EXPRESS TRUST); AND


 


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TO REIMBURSE THE GUARANTEE TRUSTEE UPON REQUEST FOR ALL REASONABLE
EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY IT IN ACCORDANCE WITH
ANY PROVISION OF THIS GUARANTEE (INCLUDING THE REASONABLE COMPENSATION AND THE
EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND COUNSEL), EXCEPT ANY SUCH EXPENSE,
DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE OR WILLFUL
MISCONDUCT.


 

For purposes of clarification, this Section 7.3 does not contemplate the payment
by the Guarantor of acceptance or annual administration fees owing to the
Guarantee Trustee for services to be provided by the Guarantee Trustee under
this Guarantee or the fees and expenses of the Guarantee Trustee’s counsel in
connection with the closing of the transactions contemplated by this Guarantee. 
The provisions of this Section 7.3 shall survive the resignation or removal of
the Guarantee Trustee and the termination of this Guarantee.

 

13

--------------------------------------------------------------------------------


 


ARTICLE VIII                 

MISCELLANEOUS


 


SECTION 8.1.                                SUCCESSORS AND ASSIGNS.  ALL
GUARANTEES AND AGREEMENTS CONTAINED IN THIS GUARANTEE SHALL BIND THE SUCCESSORS,
ASSIGNS, RECEIVERS, TRUSTEES AND REPRESENTATIVES OF THE GUARANTOR AND SHALL
INURE TO THE BENEFIT OF THE HOLDERS OF THE CAPITAL SECURITIES THEN OUTSTANDING. 
EXCEPT IN CONNECTION WITH ANY MERGER OR CONSOLIDATION OF THE GUARANTOR WITH OR
INTO ANOTHER ENTITY OR ANY SALE, TRANSFER OR LEASE OF THE GUARANTOR’S ASSETS TO
ANOTHER ENTITY, IN EACH CASE, TO THE EXTENT PERMITTED UNDER THE INDENTURE, THE
GUARANTOR MAY NOT ASSIGN ITS RIGHTS OR DELEGATE ITS OBLIGATIONS UNDER THIS
GUARANTEE WITHOUT THE PRIOR APPROVAL OF THE HOLDERS OF AT LEAST A MAJORITY IN
LIQUIDATION AMOUNT OF THE CAPITAL SECURITIES.

 


SECTION 8.2.                                AMENDMENTS.  EXCEPT WITH RESPECT TO
ANY CHANGES THAT DO NOT ADVERSELY AFFECT THE RIGHTS OF HOLDERS OF THE CAPITAL
SECURITIES IN ANY MATERIAL RESPECT (IN WHICH CASE NO CONSENT OF HOLDERS WILL BE
REQUIRED), THIS GUARANTEE MAY BE AMENDED ONLY WITH THE PRIOR APPROVAL OF THE
HOLDERS OF NOT LESS THAN A MAJORITY IN LIQUIDATION AMOUNT OF THE CAPITAL
SECURITIES.  THE PROVISIONS OF THE DECLARATION WITH RESPECT TO AMENDMENTS
THEREOF APPLY TO THE GIVING OF SUCH APPROVAL.

 


SECTION 8.3.                                NOTICES.  ALL NOTICES PROVIDED FOR
IN THIS GUARANTEE SHALL BE IN WRITING, DULY SIGNED BY THE PARTY GIVING SUCH
NOTICE, AND SHALL BE DELIVERED, TELECOPIED OR MAILED BY FIRST CLASS MAIL, AS
FOLLOWS:

 


(A)                                  IF GIVEN TO THE GUARANTEE TRUSTEE, AT THE
GUARANTEE TRUSTEE’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS
THE GUARANTEE TRUSTEE MAY GIVE NOTICE OF TO THE HOLDERS OF THE CAPITAL
SECURITIES AND THE GUARANTOR):


 

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware  19890-1600

Attention:  Corporate Trust Administration

Telecopy:  302-636-4140

 


(B)                                 IF GIVEN TO THE GUARANTOR, AT THE
GUARANTOR’S MAILING ADDRESS SET FORTH BELOW (OR SUCH OTHER ADDRESS AS THE
GUARANTOR MAY GIVE NOTICE OF TO THE HOLDERS OF THE CAPITAL SECURITIES AND TO THE
GUARANTEE TRUSTEE):


 

First Regional Bancorp

1801 Century Park East, Suite 800

Century City, California  90067

Attention:  Steven J. Sweeney

Telecopy:  310-552-1772

 


(C)                                  IF GIVEN TO ANY HOLDER OF THE CAPITAL
SECURITIES, AT THE ADDRESS SET FORTH ON THE BOOKS AND RECORDS OF THE ISSUER.


 

All such notices shall be deemed to have been given when received in person,
telecopied with receipt confirmed, or mailed by first class mail, postage
prepaid, except that if a notice or other document is refused delivery or cannot
be delivered because of a changed address of which no notice was given, such
notice or other document shall be deemed to have been delivered on the date of
such refusal or inability to deliver.

 

14

--------------------------------------------------------------------------------


 


SECTION 8.4.                                BENEFIT.  THIS GUARANTEE IS SOLELY
FOR THE BENEFIT OF THE BENEFICIARIES AND, SUBJECT TO SECTION 2.1(A), IS NOT
SEPARATELY TRANSFERABLE FROM THE CAPITAL SECURITIES.

 


SECTION 8.5.                                GOVERNING LAW.  THIS GUARANTEE SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 


SECTION 8.6.                                COUNTERPARTS.  THIS GUARANTEE MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

Section 8.7                                   Separability.  In case one or more
of the provisions contained in this Guarantee shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Guarantee, but
this Guarantee shall be construed as if such invalid or illegal or unenforceable
provision had never been contained herein.

 

Signatures appear on the following page

 

15

--------------------------------------------------------------------------------


 

THIS GUARANTEE is executed as of the day and year first above written.

 

 

 

FIRST REGIONAL BANCORP, as Guarantor

 

 

 

 

 

By:

/s/

Thomas McCullough

 

 

 

 

 

Name:

Thomas McCullough

 

 

 

 

Title:

Corporate Secretary

 

 

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Guarantee
Trustee

 

 

 

 

 

By:

/s/

Christopher J. Monigle

 

 

 

 

 

Name:

Christopher J. Monigle

 

 

 

 

Title:

Assistant Vice President

 

 

16

--------------------------------------------------------------------------------